DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at lines 1-4: it is ambiguous as to (1) whether the “main connection body” is associated with the plug device, battery housing, or both, and (2) whether the “two plug contours” are associated with the plug device, battery housing, main connection battery, or some combination.
In claim 1, at line 5: the phrase “a number” in “a number of power rails” renders the claims indefinite because it is ambiguous. Specifically, does at least one power rail satisfy the limitation or does it require two or more power rails. The fact that “rails” is recited in the plural is not dispositive because it only relates to grammatical correctness.
Claims 2-20 are rejected for their dependency on claim 1. 
In claim 4, at line 2: the phrase “, which is configured as a bayonet connection.” is a non-restrictive clause. Non-restrictive clauses are not given patentable weight and its use creates ambiguity as to whether claim infringement requires the limitation. 
In claim 5, at lines 2-5: the phrase “, which is arranged on the circumference…plug-contacted with each other.” is a non-restrictive clause. Non-restrictive clauses are not given patentable weight and its use creates ambiguity as to whether claim infringement requires the limitation. 
In claim 6, at lines 2-3: the phrase “the connection contacts of which are provided for connecting to the first battery connection,” is a non-restrictive clause. Non-restrictive clauses are not 
In claim 6, at lines 6-7: the phrase “the connection contacts of which are provided for connecting to the second battery connection,” is a non-restrictive clause. Non-restrictive clauses are not given patentable weight and its use creates ambiguity as to whether claim infringement requires the limitation. 
In claim 14, at line 2: the phrase “, which is configured as a bayonet connection.” is a non-restrictive clause. Non-restrictive clauses are not given patentable weight and its use creates ambiguity as to whether claim infringement requires the limitation. 
In claim 15, at line 2: the phrase “, which is configured as a bayonet connection.” is a non-restrictive clause. Non-restrictive clauses are not given patentable weight and its use creates ambiguity as to whether claim infringement requires the limitation. 
In claim 16, at lines 2-5: the phrase “, which is arranged on the circumference…plug-contacted with each other.” is a non-restrictive clause. Non-restrictive clauses are not given patentable weight and its use creates ambiguity as to whether claim infringement requires the limitation. 
In claim 17, at lines 2-5: the phrase “, which is arranged on the circumference…plug-contacted with each other.” is a non-restrictive clause. Non-restrictive clauses are not given patentable weight and its use creates ambiguity as to whether claim infringement requires the limitation. 
In claim 18, at lines 2-5: the phrase “, which is arranged on the circumference…plug-contacted with each other.” is a non-restrictive clause. Non-restrictive clauses are not given patentable weight and its use creates ambiguity as to whether claim infringement requires the limitation. 
In claim 19, at lines 2-3: the phrase “the connection contacts of which are provided for connecting to the first battery connection,” is a non-restrictive clause. Non-restrictive clauses are not given patentable weight and its use creates ambiguity as to whether claim infringement requires the limitation.
In claim 19, at lines 6-7: the phrase “the connection contacts of which are provided for connecting to the second battery connection,” is a non-restrictive clause. Non-restrictive clauses are not given patentable weight and its use creates ambiguity as to whether claim infringement requires the limitation. 
In claim 20, at lines 2-3: the phrase “the connection contacts of which are provided for connecting to the first battery connection,” is a non-restrictive clause. Non-restrictive clauses are not 
In claim 20, at lines 6-7: the phrase “the connection contacts of which are provided for connecting to the second battery connection,” is a non-restrictive clause. Non-restrictive clauses are not given patentable weight and its use creates ambiguity as to whether claim infringement requires the limitation. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
For fee calculating purposes, Applicant's claim 9 was initially determined to be a dependent claim because of its reference to claim 1 (MPEP §608.01(n) II.). However, claim 9’s reference to claim 1 simply functions as a cross reference. The reference to claim 1 is not phrased so as the battery of claim9 further limits the plug device of claim 1. Instead, claim 9 is phrased as: claim 9 is drawn to a batter that incorporates the limitations recited in claim 1. 
While a dependent claim is required to make an express reference to a prior claim from which it depends (35 U.S.C. §112 (d)/4th paragraph), it does not follow that reference to another/prior claim indicates the claim is intended to be a dependent claim. 
Therefore, Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite, in unequivocal terms, the claim in independent form. 
Claim 10 is rejected under the same rationale as claim 9.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2018/0026248 to Fehner (“Fehner”).

As to independent claim 1, a plug device (¶ 0001) for a battery (Intended use is not given patentable weight. MPEP § 2111. In any event, see ¶ 0006) having a battery housing (¶ 0033) with a main connection body (¶ 0033)  having at least two plug contours formed thereon which are each provided to receive a plug counter-contour of a plug element (¶ 0033);  with a number of power rails received in the main connection body (Abstract, ¶ 0012, 0014), each having at least two connection contacts of which one connection contact is provided for the electrical connection within the housing to a battery connection and the other connection contact is seated in one of the plug contours for plug contacting on the outside of the housing with the assigned plug element (¶ 0012, 0014, 0033);  and with a sealing element for sealing the main connection body on the battery housing in a liquid- and gas-tight manner (¶ 0018, 0033). 
 
As to claim 2, the plug device of claim 1, wherein a first connection contact of a first power rail and a first connection contact of a second power rail are seated in a first plug contour (¶ 0012, 0014, 0033), wherein a second connection contact of the first power rail (¶ 0012, 0014, 0033) is provided for connecting to a first battery connection (Intended use is not given patentable weight. MPEP § 2111. In any event, see ¶ 0012, 0014, 0033) and a second connection contact of the second power rail (¶ 0012, 0014, 0033) is provided for connecting to a second battery connection (Intended use is not given patentable weight. MPEP § 2111. In any event, see ¶ 0012, 0014, 0033).
As to claim 3, the plug device of claim 2, wherein a first connection contact of a third power rail and a third connection contact of the first power rail are seated in a second plug contour (¶ 0012, 0014, 0033), wherein a second connection contact of the third power rail (¶ 0012, 0014, 0033) is provided for connecting to the second battery connection (Intended use is not given patentable weight. MPEP § 2111. In any event, see ¶ 0012, 0014, 0033). 
 
As to claim 4 and similarly recited claims 14 and 15, wherein a third plug contour is provided (¶ 0012, 0014, 0033), which is configured as a bayonet connection (¶ 0003, 0032). 
 
As to claim 5 and similarly recited claims 16, 17, and 18, wherein a fourth plug contour is provided (¶ 0033), which is arranged on the circumference of a connection opening of the main connection body for receiving within the housing and on the outside of the housing plug elements that can be plug-contacted with each other (Intended use is not given patentable weight. MPEP § 2111. In any event, see ¶ 0033). 
 
As to claim 6 and similarly recited claims 19 and 20, wherein the power rails (Abstract, ¶ 0012, 0014, 0033), the connection contacts of which are provided for connecting to the first battery connection (Intended use is not given patentable weight. MPEP § 2111. In any event, see ¶ 0012-0014, 0033), are joined to form a first rail group and are electrically insulated from each other (¶ 0012-0014, 0033, 0035), and the power rails, the connection contacts of which are provided for connecting to the second battery connection (Intended use is not given patentable weight. MPEP § 2111. In any event, see ¶ 0012-0014, 0033), are joined to form a second rail group separate from the first rail group and are electrically insulated from each other (¶ 0012-0014, 0033, 0035). 
 
As to claim 7, the plug device of claim 1, wherein the power rails are received in the main connection body in one or more of a form-fitting and bonded manner (¶ 0017). 
 
As to claim 8, the plug device of claim 1, wherein at least one of the plug contours is tilted from a normal of the surface on which this plug contour is formed (¶ 0013, 0014, 0033, 0038). 
 
As to claim 9, a battery with a battery housing and with a plug device according to claim 
1 (¶ 0004-0006). 
As to claim 10, an electrically driven vehicle having a battery according to claim 9 (¶ 0004-0006). 
 
As to claim 11, the plug device according to claim 2, wherein the first battery connection is configured as a ground connection (¶ 0033). 
 
As to claim 12, the plug device according to claim 2, wherein the second battery connection configured as a phase connection (¶ 0003, 0035). 
 
As to claim 13, the plug device of claim 4, wherein the third plug contour (¶ 0012, 0014, 0033) is configured for a pressure equalization device (Intended use is not given patentable weight. MPEP § 2111. In any event, see ¶ 0012, 0014, 0033). 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851